DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on November 16th, 2022 is acknowledged.
Claims 5-12 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16th, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11, 14, 15, and 27 of copending Application No. 16/831,528 in view of Paul (U.S. Publication 0236328).
The invention of the claims of copending application 16/831,528 disclose a device (for example see Figure 5A) comprising an elongate body with a proximal end and a distal end, a head region at the proximal end, a bone engagement part at the distal end configured to engage a bone, and a dynamic compression portion between the head region and the bone engagement part, wherein the dynamic compression portion comprises a cannulated rod including a rod wall and a first helical slot in the rod wall made from a material configured to transform between a first axially compact configuration and a second axially elongated configuration that is 0.5% longer than the first configuration. The copending application fails to claim the device wherein the first helical slot includes an end geometry. Paul teaches a device (for example see Figures 26-29) comprising a dynamical compressible cannulated rod including a rod wall and a first helical slot in the rod wall, wherein each end of the first helical slot further comprises an end geometry including a curved portion, a straight portion, and a circular portion opposite the curved portion such that the straight portion is aligned with the longitudinal axis of the device in order to lower stress levels at the ends of the first helical slot (page 9 paragraphs 118-119). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide invention of the claims of copending application 16/831,528 wherein the first helical slot further comprises end geometry on each end of the slot in view of Paul in order to lower stress levels at the ends of the first helical slot. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Patent 6,656,184) in view of Paul (U.S. Publication 0236328) and in view of Palmer (U.S. Publication 2016/0213412).
	White discloses a device (for example see Figures 1-2) comprising an elongated body having a proximal end and a distal end, a head (16) region at the proximal end, a bone engagement part (12) at the distal end configured to engage a bone, and a dynamic compression portion (20) between the head region and the bone engagement part, wherein the dynamic compression portion is made from a material configured to transform between a first axially compact configuration (Figure 1) and a second axially elongated configuration (Figure 2). The dynamic compression portion comprises a cannulated rod with a rod wall and a first helical slit through in the wall, wherein the ends of the first helical slit include an end geometry different from the geometry of a middle portion of the first helical slit. White fails to disclose the device wherein the end geometry includes a curved portion, a straight portion, and a circular portion, wherein the elongated configuration is at least 0.5% longer than the compact configuration, wherein the curved portion has a radius substantially the same as the radius of the cannulated rod, about 10% the radius of the cannulated rod, or about 500% the radius of the cannulated rod, and wherein the straight portion has a length between 15% and 100% of the outer diameter. 
	Regarding the end geometry including a curved portion, a straight portion, and a circular portion, Paul teaches a device (for example see Figures 26-29) comprising a dynamical compressible cannulated rod including a rod wall and a first helical slot in the rod wall, wherein each end of the first helical slot further comprises an end geometry including a curved portion, a straight portion aligned with the longitudinal axis of the rod, and a circular portion opposite the curved portion such that the curved portion transitions the direction of the first helical slit from the circular helical pitch to the straight portion extending along the longitudinal axis to the circular portion in order to lower stress levels at the ends of the first helical slot (page 9 paragraphs 118-119). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of White wherein the first helical slot further comprises end geometry on each end of the slot in view of Paul in order to lower stress levels at the ends of the first helical slot.
	Regarding the elongated configuration being at least 0.5% longer than the compact configuration, Palmer teaches a device comprising an elongate body having a proximal end, a distal end, and a dynamic compression portion (130) positioned between the ends having a compact configuration and an elongated configuration, wherein the elongated configuration is at least 0.5% the length of the compact configuration (page 4 paragraph 67) in order to control the amount of compression force applied by the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of White as modified by Paul wherein the elongated configuration of the dynamic compression portion is at least 0.5% the length of the compact configuration in view of Palmer in order to control the amount of compression force applied by the device. 
Regarding the curved portion has a radius substantially the same as the radius of the cannulated rod, about 10% the radius of the cannulated rod, or about 500% the radius of the cannulated rod, White discloses the invention as discussed above wherein the end geometry includes a circular portion, a straight portion, and a curved portion opposite the circular portion, wherein the circular portion includes a radius of curvature that is relative to the outer radius of the cannulated rod (this meets the general conditions of the claim limitations), but the White reference is silent regarding the specific dimension of the radius of the curved portion relative to the outer radius of the cannulated rod. Therefore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding the straight portion having a length between 15% and 100% of the outer diameter, White discloses the invention as discussed above wherein the end geometry includes a circular portion, a curved portion opposite the circular portion, and a straight portion between the circular portion and the curved portion, wherein the straight portion includes a length that is relative to the outer radius of the cannulated rod (this meets the general conditions of the claim limitations), but the White reference is silent regarding the specific length of the straight portion relative to the outer radius of the cannulated rod. Therefore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775